PER CURIAM.
John Leon Natkie appeals from the denial of a motion to vacate a judgment and sentence under Rule 3.850, Fla.R.Crim.P. Natkie was charged with robbery and in the course of a robbery, carrying a firearm or other deadly weapon, to wit: a pistol. In the plea and sentencing proceedings, the information was read, Natkie pleaded guilty as charged, the maximum sentence of life imprisonment was explained and understood, the factual basis showed that a firearm was used in the course of the robbery, and the plea negotiation provided for a 20-year term in state prison. Other felony charges were dropped. However, at sentencing the trial judge verbally adjudicated Natkie guilty of robbery and the written judgment and sentence showed the crime as “robbery.” Since it affirmatively appears from the record, however, that the trial court simply inadvertently failed to expressly adjudicate Natkie guilty of the crime charged by reciting the words “and in the course of a robbery, carrying a firearm or other deadly weapon, to wit: a pistol” following the word “robbery,” we, therefore, order the cause remanded for the sole purpose of entry of a proper judgment; and upon such judgment being entered, the judgment will stand affirmed. The defendant need not be present for this purpose.
McCORD, C. J., and MELVIN and BOOTH, JJ., concur.